DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 8, 15 recite(s) a mental process. The limitations that reciting generation of queries and making a determination covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Dependent claims are rejected for depending off of independent claims as well as reciting the same mental process

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Stockhammer et al. US2016/0261665 
	Regarding claim 1, Stockhammer teaches: A method for signaling for session-based dynamic adaptive streaming over HTTP (DASH), executable by a processor, comprising: (Stockhammer see paragraphs 0007-0009 by processor initiating DASH)
adding multiple queries at one or more elements of a Media Presentation Description; (Stockhammer see paragraphs 0044 0045 0049 0070 receive requests with different attributes described in the MPD)
replacing at least part of the multiple queries when building a Session-Based DASH query, wherein one or more query descriptors are added at the one or more elements of the Media Presentation Description, and (Stockhammer see paragraph 0006 0041 0106 request for data in DASH using LSID without the use of a manifest file such as MPD and LSID to include information in manifest file. Request to use LSID as opposed to MPD reads on replacing, LSID including information of manifest file reads on added elements of Media Presentation Description)
determining a relationship between Session-Based DASH descriptors based on assigning values to the Session-Based DASH descriptors. (Stockhammer see paragraphs 0284-0308 LSID elements and attributes used to determine what data to send with examples such as group attribute where determination of sending and groups attribute reads on relationship)

Regarding claims 8 and 15, note the rejection of claim(s) 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. US2016/0261665 in view of Antebi et al. US2008/0154828
Regarding claim 2, Stockhammer does not distinctly disclose: wherein the at least part of the multiple queries is replaced based on allowing a client to choose among two or more queries from among the multiple queries
However, Antebi teaches: wherein the at least part of the multiple queries is replaced based on allowing a client to choose among two or more queries from among the multiple queries.  (Antebi see paragraph 0137 user to choose query from list of queries)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include choosing from a list of queries as taught by Antebi for the predictable result of more efficiently querying for data.
	
	Regarding claim 9, see rejection of claim 2.

Claim(s) 3-5, 10-12, 16-18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. US2016/0261665 in view of Kitazato US2018/0175955
Regarding claim 3, Stockhammer does not distinctly disclose: wherein the Session-Based DASH descriptors appear at one or more levels of a Media Presentation Description hierarchical data model
However, Kitazato teaches: wherein the Session-Based DASH descriptors appear at one or more levels of a Media Presentation Description hierarchical data model.  (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data.

Regarding claim 4, Stockhammer teaches: wherein the relationship comprises one or more from among equivalency, additive, and replacement.  (Stockhammer see paragraph 0284 0307 information and attribute to be added to LSIDS and supplemental property reads on additive)

Regarding claim 5, Stockhammer as modified teaches: wherein based on two or more Session-Based DASH descriptors at one Media Presentation Description element having an equivalency relationship, a DASH client processes only one of the descriptors.  (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data.

Regarding claims 10-12, 16-18, note the rejection of claim(s) 3-5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 6, 7, 13, 14, 19, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. US2016/0261665 in view of Kitazato US2018/0175955 in view of Yang et al. US2018/0006871

Regarding claim 6, Stockhammer teaches: Session-Based DASH descriptors @id attributes (Stockhammer see paragraphs 0285 0286 identifier or group association, @id element, @group attribute)
Stockhammer does not distinctly disclose: wherein based on descriptors at two different levels of the Media Presentation Description hierarchical data model having identical values, only key-value pairs defined by a descriptor of an element at a lower hierarchical level are added to the multiple queries at a location of a query corresponding to a descriptor of an element at a higher hierarchical level.
However, Kitazato teaches: wherein based on descriptors at two different levels of the Media Presentation Description hierarchical data model having identical values at a lower hierarchical level of an element at a higher hierarchical level (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data/
Further, the combination of Stockhammer and Kitazato does not appear to distinctly disclose: only key-value pairs defined by a descriptor of an element are added to the multiple queries at a location of a query corresponding to a descriptor
However, Yang teaches: only key-value pairs defined by a descriptor of an element are added to the multiple queries at a location of a query corresponding to a descriptor (Yang see paragraph 0034 0039 0044 adding key value pair to list channel determining state of multiple queries)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include using key value pair in channels as taught by Yang for the predictable result of more efficiently retrieving and querying for data.
	
Regarding claim 7, Stockhammer teaches: wherein based on two or more Session-Based DASH descriptors having different @id values (Stockhammer see paragraphs 0285 0286 identifier or group association, @id element, @group attribute)
Stockhammer does not distinctly disclose: key-value pairs associated with the descriptors are added to the multiple queries in an order of appearance corresponding to the Media Presentation Description hierarchical data model.
However, Kitazato teaches: descriptors corresponding to the Media Presentation Description hierarchical data model. (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data
Further, the combination of Stockhammer and Kitazato does not appear to distinctly disclose: key-value pairs associated with the descriptors are added to the multiple queries in an order of appearance
However, Yang teaches: key-value pairs associated with the descriptors are added to the multiple queries in an order of appearance (Yang see paragraph 0034 0039 0044 adding key value pair to list channel determining state of multiple queries such that list contains )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include using key value pair in channels as taught by Yang for the predictable result of more efficiently retrieving and querying for data.

Regarding claims 13, 14, 19, 20, note the rejection of claim(s) 6, 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153